Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/373886.  Claims 1-7 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by YAGASAKI (2016/0053852).

Regarding Claim 1, YAGASAKI teaches A metal element (14) for supporting a rotating belt of a continuously variable transmission, which is produced by pressing and punching by a mold, the metal element comprising: a neck portion (16) positioned between a pair of right and left ring slots (18) in which the belt is to be located; an ear portion (17) continuously extending from the neck portion (16) in a right-left direction and at a radially outer side of the neck portion; and a body portion (15) continuously extending from the neck portion in the right-left direction and at a radially inner side of the neck portion and having a front surface and a back surface with respect to a rotating direction of the metal element (14), the body portion (15) comprising a locking edge (19) extending in the right-left direction and formed at a radially outer end of the front surface of the body portion (15), wherein the metal element (14) comprises a projection portion (20a) extending in the right-left direction and formed at the back surface of the body portion (15) such that the projection portion (20a) is positioned backward of the locking edge (19) in the rotating direction.

Regarding Claim 2, YAGASAKI teaches wherein a position of a radially outer end of the projection portion (20a) substantially coincides with a radial position of the locking edge (19).


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HARIMA (2014/0106919).

Regarding Claim 1, HARIMA teaches A metal element (1b)(Fig. 11) for supporting a rotating belt of a continuously variable transmission, which is produced by pressing and punching by a mold, the metal element comprising: a neck portion (7) positioned between a pair of right and left ring slots (9)(10) in which the belt is to be located; an ear portion (sides of 8) continuously extending from the neck portion (7) in a right-left direction and at a radially outer side of the neck portion; and a body portion (6) continuously extending from the neck portion in the right-left direction and at a radially inner side of the neck portion and having a front surface and a back surface with respect to a rotating direction of the metal element (1b), the body portion (6) comprising a locking edge (17) extending in the right-left direction and formed at a radially outer end of the front surface of the body portion (6), wherein the metal element (1b) comprises a projection portion (31) extending in the right-left direction and formed at the back surface of the body portion (6) such that the projection portion (31) is positioned backward of the locking edge (17) in the rotating direction.

Regarding Claim 2, HARIMA teaches wherein a position of a radially outer end of the projection portion (31) substantially coincides with a radial position of the locking edge (17).

Regarding Claim 3, HARIMA teaches wherein the metal element comprises a depressed portion at a radially inner side of the projection portion (31) (Fig. 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAGASAKI (2016/0053852) in view of SUZUKI (6,645,104).

Regarding Claim 4, YAGASAKI teaches A method of manufacturing a metal element, comprising pressing and punching a metal element material by a mold to produce the metal element of claim 1, 
YAGASAKI does not teach wherein the mold comprises a main punch which comes into contact with a back surface of the metal element, and a counter punch which comes into contact with a front surface of the metal element, and the main punch has one of a depressed portion and a step portion that shape the projection portion.
SUZUKI teaches A method of manufacturing a metal element, comprising pressing and punching a metal element material by a mold to produce the metal element of claim 1, wherein the mold comprises a main punch (16) which comes into contact with a back surface of the metal element, and a counter punch (17) which comes into contact with a front surface of the metal element.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to create the metal element in YAGASAKI using the method in SUZUKI to efficiently and cost effectively manufacture the metal element.

Regarding Claim 5, YAGASAKI teaches A method of manufacturing a metal element, comprising pressing and punching a metal element material by a mold to produce the metal element of claim 1
YAGASAKI does not teach wherein the mold comprises a main punch which comes into contact with a back surface of the metal element, and a counter punch which comes into contact with a front surface of the metal element, and a press surface of the main punch that shapes the ear portion and the neck portion projects forward more than a press surface of the main punch that shapes the body portion, so as to shape the projection portion.
SUZUKI teaches A method of manufacturing a metal element, comprising pressing and punching a metal element material by a mold to produce the metal element of claim 1 wherein the mold comprises a main punch (16) which comes into contact with a back surface of the metal element, and a counter punch (17) which comes into contact with a front surface of the metal element, and a press surface of the main punch that shapes the ear portion and the neck portion projects forward more than a press surface of the main punch that shapes the body portion, so as to shape the projection portion (Figs. 3a-3d).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to create the metal element in YAGASAKI using the method in SUZUKI to efficiently and cost effectively manufacture the metal element.



Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein when the pressing is performed, the main punch has space between the back surface of the body portion and the main punch, at a radially inward position of the projection portion in Claims 6 and 7.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654